Citation Nr: 0013973	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for colon cancer, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, 
including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for Parkinson's 
disease, including as due to exposure to ionizing radiation.

4.  Entitlement to service connection for high cholesterol, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
December 1956, to include reported service at Camp Hanford, 
Washington, from May 1955 to December 1956.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1994, by the VA Regional Office and Insurance Center 
in Philadelphia, Pennsylvania (ROIC), which denied the 
veteran's claims of entitlement to service connection for 
colon cancer, Parkinson's disease, hypertension, and high 
cholesterol, claimed as having resulted from exposure to 
ionizing radiation.  The notice of disagreement with this 
determination was received in March 1995.  By a rating action 
in April 1995, the ROIC confirmed the previous denial of the 
veteran's claims.  A statement of the case was issued in 
April 1995.  The substantive appeal was received in June 
1995.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the ROIC in August 1995.  A 
transcript of the hearing is of record.  A lay statement was 
submitted at the hearing.  A supplemental statement of the 
case was issued in January 1996.  Additional evidence was 
received in September 1998 and November 1999, and a 
supplemental statement of the case was issued in January 
2000.  The appeal was received at the Board in April 2000.  


FINDINGS OF FACT

1.  The veteran had active service from December 1954 to 
December 1956, to include reported service at Camp Hanford, 
Washington, from May 1955 to December 1956.  

2.  The State of Idaho, Bureau of Environmental Health and 
Safety, Hanford Environmental Dose Reconstruction Task 
Completion Working Group, has reported that, using "worst 
case" assumptions, a person located near the 200 West area 
of the Hanford site is estimated to have received a thyroid 
dose of less than 150 rad and a lung dose of less than 1 rad, 
with dose estimates for other locations being lower.  The 
worst case for a military worker is defined as "being 
outdoors for 24 hours per day and stationed at Hanford for 12 
years in a row."

3.  The evidence of record reflects that the veteran first 
developed colon cancer in 1990; the clinical evidence on file 
does not otherwise demonstrate that colon cancer manifested 
prior to 1990, nor is there any medical opinion on file 
relating this disease to military service, to include any 
exposure to ionizing radiation.  

4.  Hypertension and Parkinson's disease are not listed at 38 
C.F.R. § 3.309(d), and are not radiogenic diseases pursuant 
to 38 C.F.R. § 3.311(b)(2).  

5.  The veteran's hypertension and Parkinson's disease were 
first shown several decades after his separation from 
service, and are not shown to be related to service.  There 
is no medical evidence showing a nexus between the veteran's 
current hypertension and Parkinson's disease and service, to 
include any exposure to ionizing radiation.  

6.  The veteran has been reported to have an elevated level 
of cholesterol in his blood, based upon laboratory test 
results.  No medical opinion of record has related any 
elevation in the veteran's cholesterol level to exposure to 
ionizing radiation, or otherwise related high cholesterol to 
service.  

7.  The evidence does not reflect that an elevation in the 
veteran's serum cholesterol level produces symptoms or 
manifestations that cause an impairment of earning capacity, 
nor has the veteran contended that it does; high cholesterol 
is not a disability within the meaning of the laws and 
regulations applicable to VA benefits.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for colon 
cancer, to include as due to exposure to ionizing radiation, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claims of entitlement to service connection for 
hypertension and Parkinson's disease, to include as due to 
exposure to ionizing radiation, are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for high 
cholesterol lacks legal entitlement under the law.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran had active service from 
December 1954 to December 1956.  The record further reflects 
that, prior to his discharge from service in December 1956, 
the veteran served with the Headquarters Battery of the 83rd 
AAA Missile Battalion at Camp Hanford, Washington, and the 
record does not otherwise dispute his statement that he was 
assigned to temporary duty at Camp Hanford with Headquarters 
Company, 83rd AAA Battalion, to served as a Personnel 
Administrative Supervisor.  

The veteran's service medical records are not available and, 
based upon information provided by the National Personnel 
Records Center in response to RO inquiries in 1994, the 
records are presumed to have been destroyed in an accidental 
fire which occurred at the Center in 1973.  

The veteran first filed a claim in March 1994, seeking 
service connection for colon cancer, hypertension, 
Parkinson's disease, and high cholesterol, all claimed as 
secondary to ionizing radiation exposure.  Submitted in 
support of his claim was a private medical statement from 
Dennis J. Giangiulo, M.D., dated in January 1991, indicating 
that the veteran was diagnosed with moderately differentiated 
adenocarcinoma of the sigmoid colon and underwent a left 
hemicolectomy and end-to-end anastomosis on October 18, 1990.  
Dr. Giangiulo also reported that the veteran underwent 
chemotherapy which was initiated in November 1990, with 
resulting nausea lasting several days after administration of 
medications; he noted that the treatment program was 
scheduled to last one year.  Dr. Giangiulo stated that the 
veteran was unable to return to work as a result of his 
disorder and associated treatment.  Attached to the statement 
was a clinical visit sheet dated in October 1991, reflecting 
a diagnosis of Parkinsonism.  

Received in March 1994 were private treatment reports 
indicating that the veteran was seen for a medical evaluation 
on October 17, 1990, at which time a routine sigmoidoscopy 
uncovered a small lesion in the sigmoid colon; a full 
colonoscopy revealed a 2 cm sessile lesion with ulceration in 
the sigmoid area.  It was noted that the veteran had had 
hypertension for the past 10 years, which was currently under 
good control with Prinivil therapy; he also had 
hypercholesterolemia in the past, for which he was taking 
Mevacor.  Following a physical evaluation, the pertinent 
diagnoses were sigmoid colon tumor, stable hypertension, and 
history of hyperlipidemia.  On October 18, 1990, he underwent 
colon resection without difficulty.  

Information provided by the Technical Steering Panel of the 
Hanford Environmental Reconstruction Project in August 1994 
was to the effect that dose estimates specific to military 
personnel stationed at Hanford had not been completed and 
that such work was not expected to be completed until late 
1995 or 1996.  Data pertaining to dose estimates for 
representative individuals in the study area were noted to 
have been recently released, and, according to enclosures 
provided by that organization, radioactive materials, 
including Iodine 131 and Plutonium 239, were released from 
the Hanford facility in 1956 and 1957.  Areas adjacent to the 
Hanford facility, including Richland, Eltopia, and Ringold, 
Washington, had an adult cumulative dose through air pathways 
from 1944 to 1972 ranging from 0.45 to 1.00 effective dose 
equivalent (rem).  

Received in March 1995 were: (1) a copy of Hanford Veterans 
Study from Portland State University; (2) an article from The 
Veterans Advocate dated in April 1993, regarding treatment of 
radiation claimants; (3) a copy of the Hanford Veterans' 
Cancer Mortality Study dated in summer 1994; (4) a copy of an 
Executive Order regarding human radiation experiments; and 
(5) a statement from the veteran, dated in March 1995, 
wherein he indicated that, while stationed there, he did not 
operate any equipment that emitted radiation and did not wear 
a film badge.  Subsequently received in August 1995 was a 
statement from the veteran's mother, describing changes in 
the veteran's behavior following his discharge from military 
service.  

At his personal hearing in August 1995, the veteran contended 
that he was exposed to radiation at Camp Hanford in 
Washington State during the period from 1955 to 1956; he 
indicated that he served as a personnel employee and then 
became one of the assistant directors of personnel.  The 
veteran related that Camp Hanford was an atomic energy site 
and he was stationed on a NIKE missile base in Headquarters 
Battalion, 83rd AAA missile battalion, with the duty of 
protecting the plutonium plant at Hanford.  He indicated that 
there were approximately eight reactors active in the area, 
and he maintained that radioactive materials were released in 
the water.  The veteran testified that he was able to see the 
reactors and chemical tanks from his base; he also indicated 
that, when he was off duty, he spent some time on the 
Columbia River, where he caught fish that he ate.  He 
reported that they also drank a lot of milk that was 
contaminated.  He indicated that he was diagnosed with colon 
cancer in 1990, at which time approximately 12 to 14 inches 
of colon was removed; he stated that he was subsequently 
diagnosed with Parkinson's by Dr. Don Wells, for which he was 
currently taking Sinemet and Eldepryl.  The veteran also 
indicated that was diagnosed with, and began taking 
medication for, hypertension around 1957.  He testified that 
he did not directly observe or participate in any kind of 
nuclear testing and was never issued a dosimeter badge; 
however, he asserted that he was in such proximity to the 
reactors that he was exposed to radiation which later led to 
the development of his claimed disabilities.  

Received in September 1995 were private treatment reports, 
dated from October 1990 to March 1995, which reflect ongoing 
treatment for colon cancer.  

Of record is a statement from the U. S. Army Radiation 
Standards and Dosimetry Laboratory, dated in September 1998, 
indicating that they were unable to locate any records of 
exposure to ionizing radiation by the veteran.  

Received in November 1999 was a memorandum from the State of 
Idaho Department of Health and Welfare, indicating that they 
had enclosed the final report of the HEDR Task Completion 
Working Group meeting held in Olympia, WA, on October 13, 
1999.  The final report indicated that "worst case doses for 
long-term exposure were estimated from a number of locations 
on and around the Hanford site."  Inhalation was estimated 
to account for nearly all of the dose to people exposed at 
on-site locations.  The largest doses were to the thyroid 
gland, from iodine-131.  The radionuclides of next importance 
were cerium-praseodymium-144, and plutonium-239, giving doses 
to the lungs and gastrointestinal tract.  Using the 95th 
percentile, a worst case individual located near the 200 West 
area was estimated by RAC to have received a thyroid dose of 
less than 150 radii and a lung of dose of less than 1 radii.  
Dose estimates at other locations were lower.  It was also 
reported that, for the purpose of this work, the worst case 
for a military worker was defined as being outdoors for 24 
hours per day and stationed at Hanford for 12 years in a row.  
The Working Group emphasized that those were "worst case 
dose estimates and not what should be expected to have 
happened to real individual military personnel . . . ."


II.  Legal analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if it pre-existed active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for a disability initially diagnosed after 
service, when shown, by competent evidence, to be related to 
service.  38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis simply including the 
word "chronic."  When a chronic disease identity is 
established in service, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

The United States Court of Appeals for Veterans Claims has 
held that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical, unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet.App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, as specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d), when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Davis v. West, 13 
Vet.App. 178, 184 (1999).  

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).  

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by U.S. forces during the period of time from August 6, 
1945, through July 1, 1946; or internment as a prisoner of 
war in Japan during World War II, and/or service on active 
duty in Japan immediately following such internment, 
resulting in the opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki, Japan from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii).  

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Under Secretary for Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  38 
C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 14 (1993).  
A claim which is not well grounded must be denied.  Edenfield 
v. Brown, 8 Vet.App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, VA 
does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet.App. at 81-82.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), the Court 
held that, in order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The United States Court of 
Appeals for the Federal Circuit has recently recognized that, 
in applying this standard, "the threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low."  Hensley v. West, ___ F.3d 
___, No. 99-7029 (May 12, 2000).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  

A.  Service connection for colon cancer

The veteran's service medical records are unavailable; 
however, he has conceded that he did not suffer colon cancer 
during military service.  Therefore, and because the veteran 
is shown not to have been diagnosed with cancer of the colon 
until 1990, approximately 34 years after service, his cancer 
was first manifested too remote in time from service to 
support a claim that it is related thereto on a direct or 
presumptive basis under the provisions of 38 C.F.R. § 3.303 
and/or 38 C.F.R. § 3.307.  The Board further observes that 
there is nothing in the veteran's post service treatment 
records to suggest that colon cancer is in any way related to 
his period of active service.  

Notwithstanding the foregoing, the Board notes that, because 
the veteran is claiming his cancer to have been caused by 
inservice exposure to radiation, his appeal must also be 
adjudicated with consideration of the provisions of 38 C.F.R. 
§§ 3.309 and 3.311.  This process, to which reference has 
been made above, is described in Hardin v. West, 11 Vet.App. 
74, 77 (1998):

Service connection for a condition which is 
claimed to be attributable to ionizing radiation 
exposure during service may be established in one 
of three different ways.  Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which are 
presumptively service connected.  38 U.S.C.A. 
§ 1112(c).  Second, 38 C.F.R. § 3.311(b) (1999) 
provides a list of "radiogenic diseases" which 
will be service connected provided that certain 
conditions specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the disease or 
malady was incurred during or aggravated by 
service, a task which "includes the difficult 
burden of tracing causation to a condition or 
event during service.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Qualification under the presumptive provisions of 
38 U.S.C.A. § 1112(c) occurs when a veteran 
suffers from one of the 15 listed cancers, and 
establishes participation in a "radiation risk 
activity" defined as:

(i)  On-site participation in a test involving 
the atmospheric detonation of a nuclear 
device.

(ii)  The Occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the 
period beginning on August 6, 1945, and ending 
on July 6, 1946.

(iii)  Internment as prisoner of war in Japan 
(or service on active duty in Japan 
immediately following such internment) during 
world War II which (as determined by the 
Secretary) resulted in an opportunity for 
exposure to ionizing radiation comparable to 
that of veterans described in clause (ii) of 
this subparagraph.

38 U.S.C.A. § 1112(c)(4)(B).  

In this regard, the Board notes that colon cancer is 
considered to be a potentially radiogenic disease under 38 
C.F.R. § 3.311.  The record confirms that the veteran was 
stationed at Camp Hanford, Washington, which was a site of 
plutonium production, for approximately 19 months.  However, 
based upon the findings of the HEDR Task Completion Working 
Group study, the veteran was not exposed to any significant 
amount of ionizing radiation.  The Working Group reported 
specific doses of radiation exposure at very low levels, and 
pointed out that, to have received even that exposure, a 
military worker such as the veteran would have to have been 
present at Hanford for 12 straight years, and to have been 
outside for 24 hours every day.  Clearly, the veteran did not 
even approach that "worst case" scenario.  Moreover, 
although we appreciate the sincerity of his contention that 
the fish he caught and ate, and the milk he drank, were 
contaminated by radiation, those are scientific conclusions 
which he is not competent to make without professional 
support in the record.

In addition, a report from the U. S. Army Radiation Standards 
and Dosimetry Laboratory indicates that they researched their 
files for records of exposure to ionizing radiation, and were 
unable to locate any records for the veteran.  Overall, the 
record is negative for any evidence of exposure by the 
veteran to radiation of any significant amount during 
service.  Further, as noted above, there is no medical 
evidence on file demonstrating that the veteran's colon 
cancer was otherwise incurred and/or aggravated in service.  

In light of the foregoing, and in the absence of any medical 
opinion or other medical evidence supporting the veteran's 
claim, the Board concludes that the evidence does not rise to 
the level to establish a well-grounded claim of service 
connection for cancer of the colon. 

B.  Service connection for hypertension and Parkinson's 
disease

The veteran also contends that he currently suffers from 
hypertension and Parkinson's disease, both as a result of his 
claimed exposure to ionizing radiation during military 
service.  

The Board concludes that the veteran has not submitted 
evidence of a well-grounded claim of service connection for 
hypertension and Parkinson's disease on a direct basis.  As 
noted above, in Caluza, supra, the Court held that in order 
for a claim to be well grounded there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  

Based on its review of the relevant evidence in this matter, 
the Board finds that there is no medical evidence of record 
which establishes that the hypertension or Parkinson's 
disease first manifested in service.  Likewise, there is no 
evidence of hypertension or Parkinson's disease in the post-
service medical records until 1990, approximately 34 years 
after his discharge from service.  And, the medical evidence 
of record does not otherwise establish a medical nexus 
between either hypertension or Parkinson's disease and the 
veteran's period of service.  

However, even if we were to assume that the veteran was 
exposed to radiation during service, hypertension and 
Parkinson's disease are not among the diseases considered 
specific to radiation-exposed veterans under section 3.309 of 
the regulations, and they are not among the "radiogenic 
diseases" specified under section 3.311 of VA's regulations.  
Moreover, no medical evidence has been presented or secured 
to render plausible a claim that hypertension and Parkinson's 
disease are related to exposure to radiation.  Accordingly, 
the Board concludes that the claims for service connection 
for hypertension and Parkinson's disease as a result of 
exposure to ionizing radiation are not well-grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran asserts that his hypertension and Parkinson's 
disease are due to his exposure to ionizing radiation in 
service.  We note that, although the veteran and other lay 
persons are competent to provide an account of their 
symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The veteran himself 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether his hypertension and Parkinson's disease were caused 
by exposure to ionizing radiation in service, or to any other 
incident in service.  See Voerth v. West, 13 Vet.App. 117, 
120 (1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra; Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In light of the absence of competent medical evidence of a 
medical nexus between the current diagnoses of hypertension 
and Parkinson's disease and the veteran's period of service, 
the veteran's claims are not plausible under the law, and not 
well grounded.  Therefore, the claims must be denied.  38 
U.S.C.A. § 5107(a).  

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
veteran is not prejudiced by the Board's denial of the claims 
on this basis because, in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than the claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993); see Edenfield v. Brown, 
8 Vet. App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the Court finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error); VAOPGCPREC 16-92, at 7-10 
(July 24, 1992).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put VA on notice of the 
existence of any specific, particular piece of evidence 
which, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet.App. 
341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).  

C.  Service connection for high cholesterol

The veteran has claimed that service connection should be 
awarded for his high cholesterol.  However, the veterans 
claim for service connection for high cholesterol is not a 
claim that is amenable to evidentiary analysis under the law.  
Under the law governing payment of VA disability 
compensation, VA shall pay compensation for "disability 
resulting from personal injury suffered or disease contracted 
in line of duty."  38 U.S.C.A. § 1110 (West 1991).  

The Board notes that the term "disability" has been defined 
as an impairment of earning capacity. See Allen v. Brown, 7 
Vet.App. 439, 448 (1995).  Therefore, in general, for service 
connection to be granted for a particular disorder, that 
disorder must be a disability that results in an impairment 
of earning capacity.  Having an elevated cholesterol level is 
only a laboratory finding, and no current disability has been 
demonstrated to be related to these findings.  In addition, 
the evidence does not show that this elevated blood serum 
cholesterol level produces any symptoms or manifestations 
that cause an impairment of earning capacity, nor is such 
contended. Furthermore, we are also cognizant that no medical 
opinion of record has related any elevation in the veteran's 
cholesterol level to exposure to ionizing radiation.

In regard to whether this claim is well grounded, it is noted 
that the Court has held that the concept of a well-grounded 
claim is limited to the character of the evidence submitted 
by the claimant.  In those cases where the law, and not the 
evidence, is dispositive, the claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lacks entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

As previously noted, the veteran is claiming entitlement to 
service connection for high cholesterol.  However, service 
connection may be granted only for a disability, the result 
of disease or injury incurred in or aggravated by service.  
The records herein do not reflect a diagnosis of any disorder 
manifested by an elevated blood cholesterol.  Consequently, 
the veteran's claim for service connection for high 
cholesterol must fail because of lack of entitlement under 
the law.  See Sabonis, supra.  





ORDER

Entitlement to service connection for colon cancer, 
hypertension, and Parkinson's disease, to include on the 
basis of exposure to ionizing radiation, is denied.  

Entitlement to service connection for high cholesterol is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

